



Exhibit 10-LL
SEPARATION AND GENERAL RELEASE AGREEMENT
This Separation and General Release Agreement (hereinafter “Agreement”) is
entered into by and between James F. Shaw (hereinafter “Shaw”) and Donaldson
Company, Inc. (hereinafter “Donaldson”). Shaw and Donaldson hereby agree to the
following terms and conditions:
1.Shaw hereby resigns his position as Vice President and Chief Finance
Compliance Officer with Donaldson and his position as a member of any and all
boards of directors or boards of managers of any and all of its subsidiaries,
joint ventures, and affiliated entities (collectively, “Donaldson Entities”) on
which he serves effective as of the close of business on February 12, 2016 (the
“Separation Date”). Except as otherwise provided in this Agreement, all of
Shaw’s employment benefits and privileges ended as of the close of business on
the Separation Date.
2.    Within two (2) business days of the Separation Date, Shaw will have
returned to Donaldson all keys, access devices/cards, records, correspondence,
documents, financial data, plans, computers, electronic devices, computer disks,
computer tapes, sales reports, customer lists, and any other tangible property
or documents (including information stored on any computer or other electronic
device of any kind) in his possession or under his control belonging to
Donaldson, and he will not retain any copies or reproductions thereof. In the
event Shaw possesses electronically stored information falling in the categories
described in this paragraph, but which he is unable to return to Donaldson, he
will destroy such information.
3.    Within five (5) business days of the Separation Date, Shaw will submit his
final documented expense reimbursement statement reflecting all business
expenses incurred through the Effective Date for which Shaw seeks reimbursement.
Donaldson will reimburse Shaw, pursuant to Donaldson policy and regular business
practice, within thirty (30) business days after Shaw submits such expense
reimbursement statement to Donaldson.
4.    In consideration for Shaw’s signing of this Agreement, Donaldson will
provide the following additional payments and benefits to Shaw:
a.    Donaldson will pay Shaw, as separation pay, a lump sum payment of one
hundred fifty thousand dollars ($150,000), less all legally required deductions
and withholdings, to be paid within ten (10) business days of the Effective Date
of this Agreement as defined in paragraph 15 of this Agreement. Per the terms of
Donaldson’s Long Term Compensation Plan, Shaw acknowledges and agrees that he
will not be eligible for any award payments pursuant to any award payments
pursuant to cycles XXVI, XXVII and XXVIII of Donaldson’s Long Term Compensation
Plan. Per the terms of Shaw’s Restricted Stock Award and Donaldson’s 2010 Master
Stock Incentive Plan, Shaw acknowledges and agrees that he has no other right or
interest with respect to the shares of restricted stock granted to Shaw on
September 1, 2012.
b.    To the extent permitted by law and Donaldson’s current group medical and
dental plans, Shaw is eligible to continue, following February 29, 2016, for the
period of time provided by, and in accordance with, the Consolidated Omnibus
Reconciliation Act of 1985, as amended (“COBRA”), group medical and dental
insurance for himself and his eligible dependents at his own expense, and, later
to convert to an individual policy if he wishes. Shaw will be provided with a
separate notice of his COBRA rights. If Shaw chooses to elect COBRA continuation
coverage, Donaldson will pay the costs of such COBRA continuation coverage for a
period of two (2) months following February 29, 2016. After the initial two (2)
month period following February 29, 2016, Shaw will be personally responsible
for the full payment of the costs of such COBRA continuation coverage. The cost
of such COBRA continuation coverage paid by Donaldson will be imputed as income
to Shaw as required by law and subject to all legally required deductions and
withholdings.
c.    Donaldson will provide Shaw with outplacement assistance through a
mutually agreed upon provider. The maximum amount Donaldson will pay for such
outplacement assistance is fifteen thousand dollars ($15,000.00), and any and
all payments for such outplacement services will be made by Donaldson directly
to the provider, following Donaldson’s receipt of appropriate documentation.
Shaw will have a period of one (1) year from the date this Agreement is signed
by him to utilize this outplacement assistance.
d.    Shaw acknowledges and agrees that the payments and benefits provided to
him pursuant to this paragraph are over and above anything owed to him by law or
contract or under Donaldson policies, and that those payments and benefits are
hereby provided to him in exchange for, and are specifically contingent upon,
his signing of this Agreement.
5.    Shaw understands and agrees that the payments and benefits provided to him
under the terms of this Agreement are the only severance pay to which he is
entitled, and that he has no right or interest to any other payments in the
nature of severance pay, including, but not limited to, payments called for
under the terms of the Donaldson Company Inc. Severance Plan.
6.    Shaw holds the following options to purchase shares of the common stock of
Donaldson pursuant to Donaldson’s 2010 Master Stock Incentive Plan:
Grant Date
Shares Granted
Grant Price
December 4, 2007
6,000
$23.00
December 9, 2008
6,000
$17.28
December 11, 2009
6,000
$21.20
December 10, 2010
6,000
$29.07
December 9, 2011
13,000
$34.88
December 7, 2012
11,500
$33.58
December 9, 2013
13,000
$42.07
December 5, 2014
19,000
$38.78

All of the options to purchase shares of the common stock of Donaldson held by
Shaw pursuant to Donaldson’s 2010 Master Stock Incentive Plan will be exercised
by Shaw in accordance with the terms of the respective stock option agreements
and Donaldson’s 2010 Master Stock Incentive Plan, as applicable.
7.    The shares of restricted stock granted to Shaw on September 21, 2012
pursuant to Donaldson’s 2010 Master Stock Incentive Plan will be forfeited in
accordance with the terms of Shaw’s Restricted Stock Awards and Donaldson’s 2010
Master Stock Incentive Plan, as applicable.
8.    The payment of benefits to which Shaw may be entitled under any
non-qualified deferred compensation plan of Donaldson will be made in accordance
with Shaw’s payment elections, plan terms, and applicable law. For avoidance of
doubt, and as required by Section 409A of the Internal Revenue Code (“Section
409A”), Shaw will incur a “separation from service” (as that term is defined
under Section 409A) on the Effective Date for purposes of all non-qualified
deferred compensation plans.
9.    Shaw executed an Employee Agreement with Donaldson dated September 27,
2012. Nothing in this Agreement negates or supersedes the Employee Agreement,
and all provisions of the Employee Agreement which, by their terms survive the
termination of Shaw’s employment, continue in full force and effect and are not
negated or otherwise affected by this Agreement.
10.    For a period of two (2) years following the Effective Date, Shaw will
not, directly or indirectly, hire, engage, or solicit any person who is then an
employee of Donaldson or who was an employee of Donaldson as of the Effective
Date, in any manner or capacity, including, without limitation, as a partner,
officer, director, stockholder, employee, consultant, or otherwise.
11.    Neither Shaw nor Donaldson’s President and Chief Executive Officer shall,
directly or indirectly, make or cause to be made any statements to any third
parties criticizing or disparaging the other or commenting on the character or
business reputation of the other. Furthermore, Shaw agrees not to make any
derogatory, unfavorable, negative, or disparaging statements concerning
Donaldson or its affiliates, officers, directors, managers, employees, or
agents, or their business affairs or performance. Shaw further hereby agrees not
to comment to others concerning the status, plans, or prospects of the business
of Donaldson.
12.    By this Agreement, Shaw intends to settle any and all claims that he has
or may have against the Donaldson Entities as a result of any matter, fact, or
thing occurring prior to the date he signs this Agreement, including, without
limitation, any claim arising from or relating to his employment with Donaldson
and the cessation of that employment. In consideration of the payments and
benefits provided to Shaw in this Agreement, he hereby releases, acquits,
satisfies, and forever discharges any and all claims he has or may have against
the Donaldson Entities, their predecessors, successors, assigns, parents,
affiliates, subsidiaries, and related companies, and their officers, directors,
shareholders, agents, servants, employees, and insurers, for any act or omission
that has occurred up through the date he signs this Agreement, whether known or
unknown, suspected or unsuspected, concealed or hidden, developed or
undeveloped. Shaw’s release of claims is intended to extend to and include,
among other things, claims of any kind arising under or based upon the Minnesota
Human Rights Act, Minn. Stat. §§ 363A.01, et seq.; Title VII of the Civil Rights
Act, 42 U.S.C. §§ 2000e, et seq.; the Age Discrimination in Employment Act, 29
U.S.C. §§ 621, et seq.; the Employee Retirement Income Security Act, 29 U.S.C.
§§ 1001, et seq.; the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et
seq.; and any other federal, state, or local law, rule, or regulation
prohibiting employment discrimination or otherwise related to employment; any
claims based upon, among other things, common law theories of recovery,
including, but not limited to, those in contract, quasi-contract, or tort; and
any claims based upon any other theory, whether legal or equitable, arising from
or relating to any matter, fact, or thing occurring or arising prior to the date
Shaw signs this Agreement, including, but not limited to, any matter, fact, or
thing occurring or arising out of the events giving rise to this Agreement.
13.    Nothing in this Agreement, including, without limitation, the provisions
of paragraphs 11, 12, and 17 of this Agreement, will be construed to prevent
Shaw from filing a charge or a complaint, including a challenge to the validity
of this Agreement, with any governmental agency, from reporting possible
violations of law or regulation to any governmental agency, from making
disclosures to any governmental agency, and/or from participating in or
cooperating with any investigation conducted by any governmental agency.
Nonetheless, Shaw agrees and acknowledges that this Agreement waives any and all
claims and rights to monetary or other recovery, to the fullest extent permitted
by law. Additionally, nothing in this Agreement purports to waive or release
claims that may not be waived or released as a matter of law, or claims based on
events, occurrences, or omissions that occur after the date Shaw signs this
Agreement.
14.    Shaw acknowledges and agrees that his resignation from his positions is
voluntary and irrevocable and is made without any coercion or undue influence by
Donaldson or any of its officers, agents, employees, or representatives. Shaw is
hereby informed that the terms of this Agreement will be open for acceptance and
signature by him for a period of at least twenty-one (21) days during which time
he may consult with an attorney and consider whether to accept this Agreement.
Changes to this Agreement, whether material or immaterial, will not restart the
running of this twenty-one (21) day acceptance period.
15.    Shaw is hereby informed of his right to revoke (that is, take back) this
Agreement insofar as it extends to potential claims under the Age Discrimination
in Employment Act, 29 U.S.C. §§ 621, et seq., by informing Donaldson of his
intent to revoke this Agreement within seven (7) calendar days after he signs
this Agreement. Shaw is hereby further informed of his right to rescind (that
is, take back) this Agreement insofar as it extends to potential claims under
the Minnesota Human Rights Act, Minn. Stat. §§ 363A.01, et seq., by written
notice to Donaldson within fifteen (15) calendar days after he signs this
Agreement. The seven (7) day revocation period and the fifteen (15) day
rescission period shall run concurrently and shall begin on the calendar day
after Shaw signs this Agreement. Shaw is hereby informed that such rescission
must be in writing and delivered to Donaldson in care of Donaldson’s General
Counsel, by hand or mail, within the applicable time period. If delivered by
mail, the rescission must be: (i) postmarked within the applicable period; (ii)
sent by certified mail, return-receipt requested; and (iii) addressed as
follows: General Counsel, Donaldson Company, Inc., 1400 West 94th Street,
Bloomington, Minnesota 55440-1299. This Agreement shall become effective on the
sixteenth (16th) day following Shaw’s execution of this Agreement, provided that
Shaw has not revoked or rescinded this Agreement (the “Effective Date”).
16.    Shaw understands that, in the event of any such revocation or recession,
Donaldson may, at its option, either nullify this Agreement in its entirety or
keep it in effect as to all claims not revoked or rescinded in accordance with
the revocation and rescission provisions of this Agreement. In the event
Donaldson opts to nullify the entire Agreement, Shaw understands that Donaldson
will have no obligations whatsoever under this Agreement, and Shaw agrees that
any payments made to him or on behalf of him by Donaldson under this Agreement
shall be immediately refunded to Donaldson by Shaw. However, Shaw’s resignation
from Donaldson will be unaffected by any such revocation or recession.
17.    Shaw agrees that he will keep the existence of and terms of this
Agreement completely confidential and that he will not hereafter disclose any
information about this Agreement to anyone. This confidentiality obligation
shall apply to all communications, whether oral, written, non-verbal, or in
electronic form, e.g., by electronic mail or Internet postings, including, but
not limited to, those on “social media” websites. Notwithstanding the foregoing,
Shaw may disclose the existence of and the terms of this Agreement to his
spouse, his attorneys, and his financial and tax advisors, provided that those
individuals agree to be bound by the confidentiality obligations contained in
this paragraph, and in the course of legal proceedings involving Donaldson or in
response to a court order, subpoena, or inquiry by a government agency, or as
otherwise required by law. Nothing in this Agreement, including the
confidentiality obligation contained in this paragraph, limits or affects Shaw’s
ability to communicate fully with any governmental agency about this Agreement.
18.    This Agreement shall be binding upon, and inure to the benefit of, and be
enforceable by, Shaw and Donaldson and Shaw’s and Donaldson’s respective heirs,
successors, and assigns, but Shaw may not assign this Agreement without
Donaldson’s prior written consent.
19.    This Agreement and any other documents referenced in it are the entire
agreement between Shaw and Donaldson regarding the cessation of his employment.
Shaw agrees that this Agreement may only be changed by a written amendment
signed by both he and Donaldson.
20.    This Agreement shall not in any way be construed as an admission by
Donaldson that it has ever acted wrongly with respect to Shaw or any other
person, or that Shaw has any claims whatsoever against Donaldson, and Donaldson
specifically disclaims any liability to, or wrongful acts against, Shaw or any
other person.
21.    This Agreement shall be interpreted in accordance with the plain meaning
of its terms and not strictly for or against any of the parties hereto. This
Agreement shall be governed and interpreted in accordance with the laws of the
State of Minnesota. Nothing contained in this Agreement is intended to violate
any applicable law, rule, or regulation. If any provision of this Agreement is
determined to be unenforceable, Shaw agrees that such provision shall be
modified so that it is enforceable or, if modification is not possible, that it
shall be severed, and the enforceability of the remaining provisions will not be
affected or impaired by such modification or severance.
22.    The executed version of this Agreement may be delivered by facsimile or
email, and upon receipt, such transmission will be deemed delivery of an
original. This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original, but all of which together will
constitute one and the same Agreement.
23.    Shaw acknowledges that he has read this Agreement, that the provisions of
this Agreement are understandable to him, and that he agrees to the conditions
and obligations set forth. Further, Shaw agrees that he has had adequate time to
consider the terms of this Agreement, that he is knowingly, freely, and
voluntarily entering into this Agreement with a full understanding of its
meaning, and that he hereby is advised to consult with an attorney before
signing this Agreement.
IN WITNESS WHEREOF, Shaw and Donaldson have executed their agreement by their
signatures below.
Dated: __________________            Donaldson Company, Inc.

By                        
Its                        

Dated:                                                 
                            James F. Shaw


1

